KAREN LeCRAFT HENDERSON, Circuit Judge,
dissenting:
The Supreme Court has made clear that federal fee shifting statutes “were not designed as a form of economic relief to improve the financial lot of lawyers.” Pennsylvania v. Delaware Valley Citizens’ Council for Clean Air, 478 U.S. 546, 565, 106 S.Ct. 3088, 3098, 92 L.Ed.2d 439 (1986). The majority nonetheless affirms fee awards total-ling nearly $664,000 in public funds calculated on the basis of premium hourly rates. I respectfully dissent because none of the plaintiffs has demonstrated as required by our previous opinions that the rates awarded prevail for the type of work performed or that the rates their lawyers have historically been able to secure from paying clients are not determinative of a “reasonable hourly rate.” Blum v. Stenson, 465 U.S. 886, 888, 104 S.Ct. 1541, 1544, 79 L.Ed.2d 891 (1984).
The majority recognizes that a fee applicant bears the burden of justifying the reasonableness of his requested hourly rate by showing “at least three elements: the attorneys’ billing practices; the attorneys’ skill, experience, and reputation; and the prevailing market rates in the relevant community.” Maj.Op. at 1107. In my view, however, it does not follow our precedent prescribing the evidence necessary to meet that burden with respect to at least two of the elements.1 First, “[a]n applicant is required to provide specific evidence of the prevailing community rate for the type of work for which he seeks an award.” National Ass’n of Concerned Veterans v. Secretary of Defense (NACV), 675 F.2d 1319, 1325 (D.C.Cir.1982) (emphasis added); see also Blum, 465 U.S. at 896 n. 11, 104 S.Ct. at 1547 n. 11; Copeland v. Marshall, 641 F.2d 880, 892 (D.C.Cir.1980) (en banc) (“The reasonable hourly rate is that prevailing in the community for similar work.”). The applicants have not met this burden because they rest their applications entirely on evidence of rates in the broad market of “complex federal litigation” that provides no basis for the district court2 to *1113determine the rate prevailing for the specific type of work performed by them.
The applicants chiefly rely on adjusted versions of the fee matrix developed more than ten years ago in Laffey v. Northwest Airlines, Inc., 572 F.Supp. 354 (D.D.C.1983), rev’d on other grounds, 746 F.2d 4 (D.C.Cir.1984); cert. denied, 472 U.S. 1021, 105 S.Ct. 3488, 87 L.Ed.2d 622 (1985), We have not considered whether the broad Laffey matrix constitutes “specific evidence” of rates charged for “similar”3 work performed irrespective of the nature of the litigation. In my view the Laffey matrix cannot do so where, as here, the litigation is of a discrete type that appears to generate its own range of rates. For example, as demonstrated by the evidence submitted by the District of Columbia (District), “the hourly rates ... in the Laffey matrix are substantially higher than the hourly rates charged by similarly experienced attorneys who litigate employment discrimination, civil rights and other types of damages actions in the courts of the District of Columbia.” Joint Appendix (JA) I-218.4
In my view, the district court in Covington correctly outlined the type of specific evidence required to fulfill the burden prescribed by NACV:
A statistically reliable, well-documented, and extensive survey of the rates clients pay for a certain sub-market of legal services would be powerfully persuasive. Such a survey would collect the rates of a statistically significant number of lawyers or firms within a legal sub-market, convincing the court that the survey’s scope is broad enough to reflect the market faithfully. Such a survey would be sufficiently documented with supporting affidavits, assuring the court of the accuracy of the survey’s data. Lastly, such a survey would encompass both the high rates that large, prestigious law firms in the area command for their work in the sub-market and the lower rates commanded by others for their work in the sub-market. (Ideally, the survey would also indicate what fraction of clients pay which rates within the sub-market’s rate spectrum. That is, the survey would state what fraction of the sub-market’s clients take their cases to high-priced firms, what fraction to low-priced firms, and what fraction to firms priced in the middle. This would help the court determine whether any given rate is typical or aberrant.)
Covington v. District of Columbia, 839 F.Supp. 894, 899 (D.D.C.1993) (emphasis in original).
Where the district court committed error, however, was in placing the burden of proof on the District, not the applicants.5 Because the applicants have failed to submit evidence *1114that carries their burden under NACV, the fee awards are in my view based on a “clear misapplication of legal principles” requiring reversal. Kattan by Thomas v. District of Columbia, 995 F.2d 274, 278 (D.C.Cir.1993), cert. denied, — U.S. -, 114 S.Ct. 1398, 128 L.Ed.2d 71 (1994). Although the majority affirms the district court’s reasoning that the applicants are nonetheless entitled to the matrix-based rates they claim simply because “[t]he District ... submitted little in rebuttal,” Maj.Op. at 1110,6 the sufficiency of the District’s rebuttal is relevant only if the applicants first meet their burden.
Second, in Sexcius and Galloway, the district court did not give full effect to our precedent requiring it to consider the rates customarily charged by counsel to their paying clients for whom they have not reduced their rates in the public interest. The court in NACV explained
counsel for applicants may be required to submit specific evidence of his or her actual billing practice during the relevant time period, if in fact applicant has a billing practice to report. This information, when available, will provide important substantiating evidence of the prevailing community rate.... Accordingly, the actual rate that applicant’s counsel can command in the market is itself highly relevant proof of the prevailing community rate.
675 F.2d at 1326 (emphasis added, footnotes omitted). In Sexcius, counsel attested to a maximum quoted rate of $187.50 per hour. JA 11-71. In Galloway, counsel indicated that the maximum rate she had been able to command was $200 per hour. JA III-51. Neither indicated that those rates had been reduced for non-economic reasons. Although the court in SOCM held that a lawyer in private practice who reduces his customary rate is not normally limited to that reduced hourly rate in fee awards, the SOCM court did not alter the significance under NACV of the full, non-reduced, rate charged by counsel to other clients.7
Together, NACV and SOCM instruct that a lawyer’s usual hourly rate remains the most probative evidence of a reasonable rate to award him under a fee-shifting statute unless that rate does not fairly reflect the value of his services because it is a “reduced rate[ ] reflecting non-economic goals.” SOCM, 857 F.2d at 1524; see also NACV, 675 F.2d at 1326; Goos v. National Ass’n of Realtors, 997 F.2d 1565, 1569 (D.C.Cir.1993); Kattan, 995 F.2d at 278 (noting “an attorney’s usual billing rate is presumptively the reasonable rate”). Resort to a matrix to determine a reasonable rate is thus appropriate only if a lawyer’s ordinary rate is so reduced; and, if so used, the matrix must be based on “specific evidence” of “the type of work” for which the lawyer seeks an award. NACV, 675 F.2d at 1325.
I would reverse the district court’s conclusion that leap-frogged over the applicants’ burden and declared instead that the District had failed to meet its burden, thereby leaving it, in its view, no alternative but to grant the applicants’ requests. See, e.g., Covington, 839 F.Supp. at 898. Fee applicants are required to do more than simply ask for an award authorized by statute; they must meet a factually demanding burden. The record contains no evidence that the maximum rates previously charged by the Sexcius counsel and by Golden in Galloway had been so reduced, making their customary rates the presumptive bases for fee awards to them. Goos, 997 F.2d at 1568-69; Kattan, 995 F.2d at 278. There is, however, insufficient evidence to evaluate the claims of the other lawyers and law students who participated in *1115the consolidated eases.8 Accordingly, I would remand to the district court to determine whether each counsel has established a customary, non-reduced rate; if so, that rate should provide the basis of a fee award. I would further instruct the district court to determine a reasonable hourly rate for those lawyers who have not established such a rate. Its determination should be made on the basis of detailed evidence of the type it has already described so well. Covington, 839 F.Supp. at 899.

. I assume arguendo that the applicants meet the skill and experience requirements. I part from the majority insofar as it, unlike the district court, relies on special interest recognition within the applicants’ limited area of practice to evaluate their experience. Maj.Op. at 1104-05 nn. 4 — 8. I would suggest that broader assessment such as that reflected in law directory listings like, for example, the Martindale-Hubbell Law Directory provides more probative “pieces of evidence that will enable the District Court to make a reasonable determination of the appropriate hourly rate.” National Ass’n of Concerned Veterans v. Secretary of Defense (NACV), 675 F.2d 1319, 1326 (D.C.Cir.1982). The Martindale-Hubbell ratings are derived from confidential surveys of members of the bar and, significantly, the judiciary and "take[] into consideration experience, nature of practice and qualifications relevant to the profession.” 4 Martindale-Hub-bell Law Directory XI (1994).


. Unless otherwise specified, the term "district court” refers to both district judges who decided the three fee awards consolidated on appeal.


. NACV, 675 F.2d at 1324.


. The data submitted with the District’s affidavit indicate that the Laffey rates significantly overstate the non-reduced market rates charged to fee-paying clients for employment discrimination and other civil rights cases in the District of Columbia, sometimes by more than $100 an hour. See, e.g., JA 1-220-21, 243-44 (hourly rate of $150 compared to Laffey rates of $250 and $260); JA 1-221-22, 247-48 (hourly rate of $150 compared to Laffey rates of $290 and $300). If the $150 figure accurately estimates the prevailing community rate for this litigation specialty, the bulk of the awards here is based on hourly rates overstated by more than $100 per hour. The difference amounts to more than $109,000 in additional fees for Schember and Gaffney, see Covington v. District of Columbia, 839 F.Supp. 894, 903 (D.D.C.1993) (996 hours at $260 per hour) and more than $100,000 in additional fees for Weiss and Barnett, see Sexcius v. District of Columbia, 839 F.Supp. 919, 929 (D.D.C.1993) (912 hours at $260 per hour).


.Nothing in Save Our Cumberland Mountains, Inc. v. Hodel (SOCM), 857 F.2d 1516 (D.C.Cir.1988) (en banc), altered either the burden of proof imposed by the court's earlier opinions or who bears it. Indeed, the court expressly noted that “[h]enceforth, the prevailing market rate method heretofore used in awarding fees to traditional for-profit firms and public interest legal services organizations shall apply as well to those attorneys who practice privately and for profit but at reduced rates reflecting non-economic goals.” Id. at 1524 (emphasis added). Although the court "commend[ed]” the use of the Laffey matrix in that case without evaluating it in any detail, id. at 1525, it bears note that SOCM involved a fee award under the Surface Mining Control and Reclamation Act. Id. at 1517. Fee awards under that statute are undoubtedly so few in number, at least compared with the type of litigation involved here, that use of the broad Laffey matrix may be by default the most accurate evidence of a reasonable hourly rate.


. See Covington, 839 F.Supp. at 897; Sexcius v. District of Columbia, 839 F.Supp. 919, 923 (D.D.C.1993); Galloway v. Superior Court of the District of Columbia, Civil Action No. 91-0644, Mem.Op. at 5, 1994 WL 162410 (D.D.C. Apr. 21, 1994) (reprinted, in JA III—12, III—16).


. I do not question the evidence indicating that some of the lawyers in these cases have reduced their rates for non-economic reasons both in the past and here. I do dispute, however, that a lawyer’s billing history can be disregarded in favor of a rate that he has never commanded. For example, a lawyer who normally charges $120 per hour to paying clients but agrees to reduce that rate to $100 per hour for non-economic reasons would not, in my view, be entitled under NACV or SOCM to recover a market rate of $150 per hour.


. Although the district court in Covington concluded that the District had produced insufficient evidence that counsel's ordinary billing rate of $150 per hour was below market value, 839 F.Supp. at 897, that conclusion was premised on the incorrect market of "complex federal matters,” id. at 898.